DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 20060220674).
As to claim 1, Yeung et al.’s figure 8 shows a set-reset latch circuit, comprising: at least one output terminal (predrvout+); a plurality of transistors (141, 142, 151, 152) collectively configured to receive a first input signal Mid+ (predrvin+) and a second input signal Mid- (predrvin-); provide a first output signal level to the at least one output terminal when the first input signal Mid+ is at a first input signal level and the second input signal Mid- is at a second input signal level; and provide a second output signal level to the at least one output terminal when the first input signal Mid+ is at the second input signal level and the second input signal Mid- is at the first input signal level, wherein the at least one output terminal maintains its signal level using parasitic capacitance when the first input signal Mid+ is at the second input signal level and the second input signal Mid- is at the second input signal level (selecting the phase of the input signals as claimed is seen as an obvious design preference for the purpose of buffering the input signals to reduce rise-and-fall mismatch). 
As to claim 2, figure 8 shows that the at least one output terminal comprises: a first output terminal providing a first output signal Out+ (predrvout+); and a second output terminal providing a second output signal Out- (predrvout-) having an output signal level that is the inverse of the output signal level of the first output signal. 
As to claim 3, figure 8 shows that the plurality of transistors comprises: a first transistor (141) gated by an inverted version of the first input signal Mid+ and providing its output to the first output terminal; a second transistor (151) gated by an inverted version of the second input signal Mid- and providing its output to the second output terminal; a third transistor (142) gated by the second input signal Mid- and receiving the first output signal at its drain terminal; and a fourth transistor (152) gated by the first input signal Mid+ and receiving the second output signal at its drain terminal. 
Claim 8 recites similar limitations of claims above.  Therefore, it is rejected for the same reasons.
As to claim 9, figure 8 shows that the at least one signal level is maintained during a reset phase (when predrvin+ is low).
Claims 10-11 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.

Claims 4-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeung et al. (US 20060220674) in view of Lu et al. (US 20020140480).

As to claim 4, Yeung et al.’s figure fails to show the detail of circuit that provides the input signals (predrvin+ and predrvin-).  However, Lu et al.’s figure 3 shows a circuit comprising a similar a set-reset latch circuit (56) coupled to receive signals generated by a dynamic latch (50, 52 and 54).  It would have been obvious to one having ordinary skill in the art to use a dynamic latch to provide Yeung et al.’s input signals for the purpose of providing precise complementary input signals or use Yeung et al.’s set-reset latch circuit figure 8 for Lu et al.’s set-reset latch 56 for the purpose of reducing rise-and-fall mismatch in differential signal.  Therefore, the modified Yeung et al.’s figure 8 further shows a dynamic latch configured (Lu et al.’s dynamic latch) receive two comparator input signals (Lu et al.’s Data and inverted Data generated by 206); generate the first input signal Mid+ and second input signal Mid- response thereto; and provide the first input signal Mid+ and second input signal Mid- to the set-reset circuit. 
As to claim 5, the modified Yeung/Lu et al.’s figure shows that the dynamic latch is further configured to receive a clock signal (Lu’s CLOCK) comprising a plurality of clock edges; and the first input signal Mid+ and second input signal Mid- are generated in response to receiving a clock edge of the plurality of clock edges. 
As to claim 6, the modified Yeung/Lu et al.’s figure shows a logic circuit, comprising: the dynamic comparator circuit as recited in claim 4; and one or more additional circuit components (Lu et al.’s 58), wherein: the at least one output terminal is configured to provide at least one respective output signal to the one or more additional circuit components; and the parasitic capacitance is a parasitic capacitance of the one or more additional circuit components. 
As to claim 7, the modified Yeung/Lu et al.’s figure shows that the one or more additional circuit components includes one or more registers (Lu’s 58 output latch 58 is considered as a register). 
Claims 12-14 recites similar limitations of claims above.  Therefore, they are rejected for the same reasons.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842